Citation Nr: 1236513	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to greater than a 20 percent rating for diabetes mellitus type 2, prior to October 29, 2007. 

2.  Entitlement to greater than a 40 percent rating for diabetes mellitus type 2, beginning October 29, 2007. 

3.  Entitlement to a compensable rating for right upper extremity peripheral neuropathy, prior to March 23, 2006. 

4.  Entitlement to greater than a 10 percent rating for right upper extremity peripheral neuropathy, from March 23, 2006, to September 30, 2010.

5.  Entitlement to greater than a 30 percent rating for right upper extremity peripheral neuropathy, beginning October 1, 2010.

6.  Entitlement to rating greater than 10 percent for left upper extremity peripheral neuropathy, prior to October 1, 2010. 

7.  Entitlement to rating greater than 20 percent for left upper extremity peripheral neuropathy, beginning October 1, 2010.

8.  Entitlement to a rating greater than 10 percent disabling for right lower extremity peripheral neuropathy, prior to October 1, 2010. 

9.  Entitlement to a rating greater than 20 percent disabling for right lower extremity peripheral neuropathy, beginning October 1, 2010.

10.  Entitlement to rating greater than 10 percent disabling for left lower extremity peripheral neuropathy, prior to October 1, 2010.

11. Entitlement to a rating greater than 20 percent disabling for left lower extremity peripheral neuropathy, beginning October 1, 2010.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 17, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, July 2005, September 2006, August 2007, February 2008, and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). The Veteran testified at a June 2009 hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to TDIU was certified to the Board and was noted by the Veterans Law Judge at the hearing.  However, because the Veteran has been in receipt of a 100% schedular rating and Special Monthly Compensation for having separate disabilities rated at 60%, there is no basis for TDIU subsequent to that date.  38 C.F.R. § 4.16(a)(2012); Bradley v Peake, 22 Vet. App. 280 (2008).  Therefore, the issue for consideration (as framed above) is whether entitlement to TDIU existed prior to that date.  38 C.F.R. § 4.16(a) (2011).

Subsequent to the most recent Supplemental Statement of the Case, additional VA outpatient treatment records were associated with the claims file in June 2012.  In an August 2012 document, the Veteran waived his right to review of these records by the Agency of Original Jurisdiction (AOJ).  Accordingly, appellate review may proceed.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to October 29, 2007, the Veteran's diabetes mellitus was manifested by insulin and a diabetic diet, but not by physician-directed regulation of activities.

2.  Beginning October 29, 2007, the Veteran's diabetes mellitus was manifested by insulin, a diabetic diet, physician-directed regulation of activities, and occasional hypoglycemic episodes, but not by ketoacidosis or hypoglycemic episodes requiring hospitalization or twice-monthly visits to a diabetic care provider.

3.  Prior to March 23, 2006, the Veteran's right upper extremity peripheral neuropathy was less than mild.

4.  From March 23, 2006, to September 30, 2010, the Veteran's right upper extremity peripheral neuropathy was no more than mild.

5.  Beginning October 1, 2010, the Veteran's right upper extremity peripheral neuropathy was no more than moderate.

6.  Prior to October 1, 2010, the Veteran's left upper extremity peripheral neuropathy was no more than mild.

7.  Beginning October 1, 2010, the Veteran's left upper extremity peripheral neuropathy was no more than moderate.

8.  Prior to October 1, 2010, the Veteran's right lower extremity peripheral neuropathy was no more than mild.

9.  Beginning October 1, 2010, the Veteran's right lower extremity peripheral neuropathy was no more than moderately severe.

10.  Prior to October 1, 2010, the Veteran's left lower extremity peripheral neuropathy was no more than mild.

11.  Beginning October 1, 2010, the Veteran's left lower extremity peripheral neuropathy was no more than moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than a 20 percent for diabetes mellitus type 2, prior to October 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a rating greater than a 40 percent for diabetes mellitus type 2, beginning October 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for a compensable rating for right upper extremity peripheral neuropathy, prior to March 23, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8614 (2011).

4.  The criteria for greater than a 10 percent rating for right upper extremity peripheral neuropathy, from March 23, 2006 to September 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8614 (2011).

5.  The criteria for greater than a 20 percent rating for right upper extremity peripheral neuropathy, beginning October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8614 (2011).

6.  The criteria for greater than a 10 percent rating for left upper extremity peripheral neuropathy, prior to October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8614 (2011).

7.  The criteria for greater than a 20 percent rating for left upper extremity peripheral neuropathy, beginning October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8614 (2011).

8.  The criteria for greater than a 10 percent rating for right lower extremity peripheral neuropathy, prior to October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).

9.  The criteria for a 40 percent rating, but no greater, for right lower extremity peripheral neuropathy, beginning October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).

10.  The criteria for greater than a 10 percent rating for left lower extremity peripheral neuropathy, prior to October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).

11.  The criteria for a 40 percent rating, but no greater, for left lower extremity peripheral neuropathy, beginning October 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  April 2002, December 2002, May 2004, April 2005, March 2006, May 2006, January 2008, and June 2008 letters satisfied the duty to notify provisions; the March 2006, May 2006, January 2008, and June 2008 letters specifically notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in February 2007.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in July 2002, September 2002, June 2004, May 2005, June 2005, July 2006, August 2006, August 2007, January 2008, February 2008, July 2008, August 2008, June 2009, and November 2010; these examinations were adequate for rating purposes, as the examination reports both document the Veteran's reported symptoms and record clinical findings reflective of the severity of the Veteran's diabetes and peripheral neuropathy, and the presence or absence of other diabetic complications.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus

The Veteran's diabetes mellitus type 2 is rated as 20 percent disabling prior to October 29, 2007, and 40 percent disabling beginning October 29, 2007, under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities, and a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id.  

Prior to October 29, 2007, the record simply does not establish that there is any physician-directed restriction on occupational and recreational activities, such that a 40 percent rating would be warranted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Although there is some indication that the Veteran was limited in the types of activities in which he could engage due to the symptomatology in his feet due to his peripheral neuropathy, the July 2002, June 2005, August 2006, and August 2007 VA diabetes mellitus examination reports all reflect that the Veteran was not restricted in his activities by a physician for the purposes of preventing hypoglycemia.  

Beginning October 29, 2007, the record establishes that the Veteran's activities were restricted, as documented in the October 2007 VA outpatient treatment record of that date.  However, only one record during that stage of the appeal period reflects the Veteran's report of hypoglycemic episodes, specifically the January 2008 VA examination report, which states he experienced three to four hypoglycemic episodes per week.  But that examination report, as well as a October 2008 VA outpatient treatment record, the November 2010 VA diabetes mellitus examination report, and a January 2011 VA outpatient treatment record, all note that the Veteran did not have episodes of ketoacidosis, require hospitalization for his hypoglycemic episodes, or visit his diabetic care provider more than twice per year.  

Complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119, at Note.  The propriety of the ratings assigned for the peripheral neuropathy of each of the Veteran's four extremities is addressed elsewhere in this decision.  However, although the record establishes that the Veteran also has onychomycosis, diabetic retinopathy, diabetic nephropathy, and erectile dysfunction associated with his service-connected diabetes, their severity does not warrant separate, compensable ratings.

VA treatment records and examination reports dated from July 2002 to June 2012 intermittently reflect treatment for onychomycosis, specifically through the use of anti-fungal foot creams and by way of routine treatments in which the Veteran's toenails were trimmed in the podiatry clinic.  However, the record does not establish that the onychomycosis affected more than his great toes, and that it was uncontrolled by medication or otherwise of the severity as to warrant a separate rating.  Similarly, to the extent that the Veteran was noted to have background diabetic retinopathy, as noted in February 2002 and December 2002 private treatment records, the remainder of the evidence dated through 2012 does not reflect clinical findings of diabetic retinopathy.  Even then, the two 2002 private treatment records do not reflect any clinical findings as to warrant a separate compensable rating; the retinopathy was noted as being early and non-disabling.

Diabetic nephropathy was noted to be in the early stages, as manifested by proteinuria, at the June 2005 VA genitourinary examination and the November 2010 VA diabetes mellitus examination, but the remainder of the evidence does not establish that the Veteran had nephropathy that would warranted a separate compensable rating.  The August 2006 VA diabetes mellitus examination report noted that the nephrology laboratory test results were normal; a December 2008 VA outpatient treatment record noted that the was no evidence of nephropathy; and March 2011, July 2011, September 2011, December 2011, April 2012, and June 2012 VA treatment records all noted that the relevant laboratory test results were normal. 

Erectile dysfunction related to the Veteran's diabetes mellitus and/or to the medications prescribed for glucose control was noted as early as the July 2002 VA diabetes mellitus examination.  However, a compensable separate rating for erectile dysfunction would require physical deformity of the penis; the November 2010 VA examination report documented normal clinical findings in that area, and the Veteran has not reported it to have an abnormal appearance, only dysfunction.  Thus, the evidence of record does not support additional separate compensable evaluations for diabetic complications other than for bilateral upper and lower peripheral neuropathy. 

Peripheral Neuropathy

The Veteran's upper extremity peripheral neuropathy is rated under Diagnostic Code 8614, which contemplates impairment of the musculospiral (radial) nerve.  The evidence reflects that the Veteran is right-handed; accordingly, his right upper extremity is his major extremity.  For the major (dominant) extremity, 20, 30, and 50 percent ratings are warranted for mild, moderate or severe incomplete paralysis.  For the minor (non-dominant) extremity, 20, 20, and 40 percent ratings are warranted for mild, moderate, or severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8614.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  The words mild, moderate, and severe are not defined in the rating criteria.  Rather than applying a mechanical formula, all of the evidence must be evaluated such that adjudications are equitable and just.  38 C.F.R. § 4.6.

Prior to March 23, 2006, the right upper extremity peripheral neuropathy was only slight in severity, not rising to the level of mild incomplete paralysis.  Peripheral neuropathy was diagnosed at the July 2002 VA peripheral neuropathy examination; June 2004 and March 2005 VA treatment records note its presence, but do not comment as to severity.  The June 2005 VA examination report also notes that there was some evidence of peripheral neuropathy in the form of reduced sensation to light touch, but also does not describe it as so severe to merit a compensable rating.

Between March 23, 2006 and September 30, 2010 for the right upper extremity, and prior to October 1, 2010 for the left upper extremity, peripheral neuropathy was no more than mild.  The peripheral neuropathy was described as mild at the July 2006 VA peripheral nerves examination; the neuropathy in the left upper extremity was described as mild to moderate at the August 2008 VA examination, but it is not clear whether the Veteran's left-sided carpal tunnel syndrome was involved in this consideration.  To the extent that an October 2007 VA outpatient treatment record defined the Veteran's peripheral neuropathy as severe, it appears that this was the Veteran's subjective belief as to his symptoms, not any objective clinical or radiologic finding.  Thus, the majority of the evidence of record for this stage of the appeal period reflects no more than mild peripheral neuropathy of the upper extremities.

Beginning October 1, 2010, peripheral neuropathy in the right and left upper extremities was no more than moderate.  The October 2010 electromyelogram report (EMG) showed moderately severe peripheral polyneuropathy likely secondary to diabetes, but a November 2010 VA outpatient treatment record found that the Veteran's peripheral neuropathy on examination was moderate.  Further, the November 2010 VA general medical examination also noted clinical findings of decreased sensation, but did not remark that it was severe.  For that reason, no more than a 30 percent rating for the major upper extremity, or a 20 percent rating for the minor upper extremity, is warranted.

Lower Extremities

Under Diagnostic Code 8620, 10, 20, 40, and 60 percent ratings are assigned when there is mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

Prior to October 1, 2010, peripheral neuropathy in the right and left lower extremities was no more than mild.  A December 2004 private nerve conduction study found mild sensorimotor neuropathy in the feet, and VA treatment records from October 2003 through December 2009 show slightly reduced vibratory and sensory clinical findings, but normal circulation and normal pulses.  To the extent that an October 2007 VA outpatient treatment record defined the Veteran's peripheral neuropathy as severe, it appears that this was the Veteran's subjective belief as to his symptoms, not any objective clinical or radiologic finding.

Beginning October 1, 2010, peripheral neuropathy in the right and left lower extremities was, however, moderately severe.  The October 2010 EMG showed moderately severe peripheral polyneuropathy likely secondary to diabetes.  Although a November 2010 VA outpatient treatment record found that the Veteran's peripheral neuropathy on examination was moderate, as the pedal pulses were present, the EMG report is undebatable, and was affirmed by the June 2012 VA clinician.  Further, the November 2010 VA general medical examination also noted clinical findings of decreased sensation.  For that reason, a 40 percent rating, but no greater, is warranted effective October 1, 2010.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's diabetes and related neuropathy.  He has not required hospitalization during the appeal period and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to greater than a 20 percent rating for diabetes mellitus type 2, prior to October 29, 2007, is denied.

Entitlement to greater than a 40 percent rating for diabetes mellitus type 2, beginning October 29, 2007, is denied.

Entitlement to a compensable rating for right upper extremity peripheral neuropathy, prior to March 23, 2006 is denied.

Entitlement to greater than a 10 percent rating for right upper extremity peripheral neuropathy, from March 23, 2006, to September 30, 2010 is denied.

Entitlement to greater than a 30 percent rating for right upper extremity peripheral neuropathy, beginning October 1, 2010 is denied.

Entitlement to a rating greater than 10 percent for left upper extremity peripheral neuropathy, prior to October 1, 2010 is denied.

Entitlement to a rating greater than 20 percent for left upper extremity peripheral neuropathy, beginning October 1, 2010 is denied. 

Entitlement to a rating greater than 10 percent for right lower extremity peripheral neuropathy, prior to October 1, 2010 is denied.

Entitlement to a 40 percent rating for right lower extremity peripheral neuropathy, beginning October 1, 2010 is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a rating greater than 10 percent for left lower extremity peripheral neuropathy, prior to October 1, 2010 is denied.

Entitlement to a 40 percent rating for left lower extremity peripheral neuropathy, beginning October 1, 2010 is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The combined schedular rating was 40 percent as of January 31, 2002, 50 percent from March 23, 2006, 60 percent as of October 29, 2007, and 70 percent as of February 19, 2008.  As such, the minimum schedular criteria for TDIU were not met prior to July 17, 2008.  38 C.F.R. § 4.16(a).  Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  

The September 2010 remand directed, in pertinent part, that the RO obtain an opinion as to whether one or more of the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation prior to July 17, 2008.  In a November 2010 opinion, the VA examiner stated that the Veteran was unable to function in his normal occupation, long-distance truck driving, beginning in 2002 when he began having diabetic neuropathy symptoms in his hands and feet including tingling and numbness, which made it difficult for him to properly work the steering wheel and brake pedals.  The examiner continued, noting that in April 2006 when insulin was added to the Veteran's diabetes treatment, he would have been automatically disqualified from truck driving due to federal regulations, plus his medications made him drowsy and caused unsafe driving circumstances.  With no other job experience and a General Equivalency Diploma (after having left school in the ninth grade), the Veteran would not be able to obtain or retain employment at the present time based on his service-connected disabilities, his educational background and occupational experience, and medication side effects.

Unfortunately, this opinion is insufficient.  The question posed to the examiner was not whether the Veteran was unable to secure and maintain gainful employment in 2010, but whether he was able to do so prior to July 17, 2008.  Although the VA examiner noted the Veteran's limitations in 2002 and 2006, it is beyond the purview of the Board to determine from those statements that the Veteran was precluded from other types of employment than truck driving in 2002 or 2006.  Accordingly, remand is required so that an addendum opinion may be obtained.

Accordingly, the issue of entitlement to TDIU prior to July 17, 2008 is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise.  Ask that he or she review all parts of the Veteran's claims file.  Based on this review, the examiner must provide an opinion as to whether, at any time prior to July 17, 2008, the Veteran was unable to secure or maintain gainful employment due to one or more of his service-connected disabilities.  

His education and occupational experience should be considered; his age and his nonservice-connected disabilities, to include his cervical and lumbar spine disabilities and the related radiculopathy, should not be considered.  Consideration must also be given to the medications the Veteran has been prescribed for his service-connected disabilities, and the effect, if any, these medications have on his employability.  

If the examiner concludes that the Veteran was unable to secure or maintain gainful employment due to one or more service-connected disabilities prior to July 17, 2008, the examiner should state, to the greatest specificity possible, the date on which the evidence establishes that the Veteran became unemployable for VA purposes.  The examiner should fully explain all opinions stated, citing to specific clinical findings or documents in the claims file as appropriate.

2.  Readjudicate the appeal.  If any benefit sought on appeal remains denied, send a Supplemental Statement of the Case to the Veteran and his representative, and provide them with an adequate opportunity to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


